Case 2:19-cv-10941-SFC-DRG ECF No. 9 filed 12/30/19         PageID.153    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA                      Case No. 2:19-cv-10941
ex rel. SAMANTHA GATES,                       Honorable Sean F. Cox
CURTIS MOORE, and VANESSA                     Mag. Judge David R. Grand
PAWLAK,

             Plaintiffs,                      FILED UNDER SEAL

v.

CENTRIA HEALTHCARE, et al.

             Defendants.

______________________________ /

                                      ORDER

       The United States having declined to intervene in this action pursuant to the

False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the Court rules as follows:

       IT IS ORDERED that,

       1. the complaint be unsealed and served upon the defendants by the

relators;

       2. all other contents of the Court’s file in this action remain under seal and

not be made public or served upon the defendant, except for this Order and The

United States’ Notice of Election to Decline Intervention, which the relators will

serve upon the defendants only after service of the complaint;
Case 2:19-cv-10941-SFC-DRG ECF No. 9 filed 12/30/19           PageID.154    Page 2 of 2




      3. the seal be lifted as to all other matters occurring in this action after the

date of this Order;

      4. the parties shall serve all pleadings and motions filed in this action,

including supporting memoranda, upon the United States, as provided for in 31

U.S.C. § 3730(c)(3). The United States may order any deposition transcripts and

is entitled to intervene in this action, for good cause, at any time;

      5. the parties shall serve all notices of appeal upon the United States;

      6. all orders of this Court shall be sent to the United States; and

      7. should the relators or the defendants propose that this action be

dismissed, settled, or otherwise discontinued, the Court will solicit the written

consent of the United States before ruling or granting its approval.

      IT IS SO ORDERED,

      This 30th day of December, 2019.


                                         s/Sean F. Cox
                                         HONORABLE SEAN F. COX
                                         UNITED STATES DISTRICT JUDGE




                                           2
